United States Court of Appeals
                     For the First Circuit


No. 20-2100

                    UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                        JONATHAN BOWERS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

       [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                   Lynch, Kayatta, and Gelpí,
                        Circuit Judges.


     Elizabeth A. Billowitz on brief for appellant.
     Julia M. Lipez, Assistant United States Attorney, and Darcie
N. McElwee, United States Attorney, on brief for appellee.


                         March 1, 2022
           GELPÍ,   Circuit   Judge.       Defendant-Appellant   Jonathan

Bowers ("Bowers") pled guilty to being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1).1           At sentencing,

the   district   court   determined    that   his   several   prior   Maine

convictions called for a mandatory minimum sentence of fifteen

years under the Armed Career Criminal Act ("ACCA"), 18 U.S.C.

§ 924(e)(1).2    On appeal, Bowers challenges the imposition of his

sentence under the ACCA.      We affirm.

I. Background

           This sentencing and subsequent appeal arise from events

that took place on April 9, 2016.        On that day, Bowers went to an

auto mechanic garage belonging to his friend J.T.3 in Chelsea,

Maine to do some work on his pickup truck.          An altercation ensued

after J.T. accused Bowers of being rude to some of his customers

and asked him to leave.    During the course of the argument, Bowers




      1"It shall be unlawful for any person-(1) who has been
convicted in any court of, a crime punishable by imprisonment for
a term exceeding one year . . . to . . . possess in or affecting
commerce, any firearm or ammunition . . . ."           18 U.S.C.
§ 922(g)(1).
      2"In the case of a person who violates section 922(g) of this
title and has three previous convictions by any court referred to
in section 922(g)(1) of this title for a violent felony or a
serious drug offense, or both, committed on occasions different
from one another, such person shall be . . . imprisoned not less
than fifteen years . . . ." 18 U.S.C. § 924(e)(1).
      3This individual will be referred to by his initials to
maintain anonymity.

                                 - 2 -
reached for a pistol in the waistband of his pants.4         J.T. then

struck Bowers on the head with a wrench, rendering him unconscious.

Police were called to the scene to respond to the incident.         Bowers

was taken to the hospital where he was given medical attention and

was found to have developed a concussion.    Neither Bowers nor J.T.

was charged with any state law offense as a result of this

incident.

             On November 10, 2016, a grand jury indicted Bowers for

violating 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(e)(1) by

knowingly possessing a firearm despite having "previously been

convicted of a crime or crimes punishable for a term of more than

one   year   imprisonment."    The   indictment   listed    seven    such

convictions for Bowers.       Bowers pled guilty to the felon in

possession charge, leaving for sentencing the determination of the

ACCA's applicability.

             On November 16, 2020, Bowers's sentencing hearing was

held.     The district court reiterated its prior written order that

Bowers, due to his four prior Maine burglary convictions, qualified

for the ACCA's enhanced mandatory minimum penalty.         The district




      4Witnesses also reported previously seeing Bowers shooting
both a handgun and an AR-15 behind J.T.'s garage, and the police
found evidence of spent casings around the garage consistent with
reports that someone engaged in target practice there.

                                - 3 -
court sentenced Bowers to a term of imprisonment of 180 months,

equivalent to fifteen years.5

II. Discussion

           Bowers makes two arguments on appeal, which we discuss

in turn.

A. Standard of Review

           In general, our review of whether a prior conviction

qualifies as a predicate offense under the ACCA is de novo.   United

States v. Pakala, 568 F.3d 47, 54 (1st Cir. 2009).    When a prior

panel decision holds that a type of offense categorically qualifies

as a predicate, however, the law of the circuit doctrine applies.

See United States v. Mouscardy, 722 F.3d 68, 77 (1st Cir. 2013).

B. Maine's Burglary Statute

           Bowers first argues that the district court erred in

applying the ACCA to him based on his prior burglary convictions

in the State of Maine.    Bowers argues that the Supreme Court's

decision in Mathis v. United States, 136 S. Ct. 2243 (2016),

effectively overruled our earlier, directly on-point decision in

United States v. Duquette, 778 F.3d 314 (1st Cir. 2015).

           In Taylor v. United States, 495 U.S. 575 (1990), the

Supreme Court held that "a person has been convicted of burglary

for purposes of [ACCA] enhancement if he is convicted of any crime,


     5 The applicable Sentencing Guidelines provided a range of
180-210 months of imprisonment.

                                - 4 -
regardless of its exact definition or label, having the basic

elements of unlawful or unprivileged entry into, or remaining in,

a building or structure, with intent to commit a crime."                        Id. at

599.    Subsequently, in Duquette, we determined that the Maine

burglary   statute,      Me.    Rev.    Stat.     Ann.    tit.     17–A,   § 401(1),

qualifies as generic burglary under the definition set forth in

Taylor.    Duquette, 778 F.3d at 318.            Therefore, under Duquette, a

conviction   under      the    Maine   burglary       statute    "qualifies      as   a

'violent felony' under the ACCA."               Id.

           In Mathis, decided the year after Duquette, the Supreme

Court held that Iowa's burglary statute was broader than the

definition   of   generic       burglary   under       the    ACCA   and   therefore

convictions under it could not qualify as predicate offenses.

Mathis, 136 S. Ct. at 2257.            The Court did not redefine "generic

burglary."    See id. at 2250 (citing Taylor, 495 U.S. at 598 for

definition   of   the    generic       offense).         Generic     burglary    still

consists of "an unlawful or unprivileged entry into, or remaining

in, a building or other structure, with intent to commit a crime."

Taylor, 495 U.S. at 598.         "Iowa's statute, by contrast, reaches a

broader range of places:           'any building, structure, [or] land,

water, or air vehicle.'"         Mathis, 136 S. Ct. at 2250 (alterations

in original) (quoting Iowa Code § 702.12).                   The parties, in fact,

there   agreed    that   "Iowa's       burglary       statute . . . covers        more

conduct than generic burglary does."               Id.

                                        - 5 -
              Bowers    argues      that    the    Maine   statute   is    similarly

structured to Iowa's statute and therefore, under Mathis, Bowers's

convictions for burglary under Maine law should similarly preclude

the application of the ACCA to him.                 Specifically, Bowers argues

that the Maine burglary statute defines "structure," as does the

Iowa statute, to include certain vehicles.                 Bowers posits that the

definition encompasses vehicles used to store property rather than

transport persons, and therefore, as in Mathis, is broader than

"generic burglary" as defined in Taylor.                   The relevant statutory

language that Bowers relies on, Me. Rev. Stat. Ann. tit. 17-A,

§ 2(24), defines a structure as "a building or other place designed

to provide protection for persons or property against weather or

intrusion,     but     does   not    include       vehicles . . . whose      primary

purpose is transportation of persons or property unless such

vehicle . . . is also a dwelling place." The Maine statute defines

a dwelling place in pertinent part as "a structure that is adapted

for   overnight      accommodation         of   persons,     or   sections   of    any

structure similarly adapted."               Id. § 2(10).

              Bowers    argues      that     the   Supreme    Court's     subsequent

decision in Mathis requires us to reconsider our decision in

Duquette that the Maine burglary statute qualifies as generic

burglary under the ACCA.            Under the "law of the circuit" doctrine,

our   panel    is    "bound   by     a     prior   panel   decision,      absent   any

intervening authority."          Mouscardy, 722 F.3d at 77 (quoting United

                                           - 6 -
States v. Grupee, 682 F.3d 143, 149 (1st Cir. 2012)).   An exception

to this rule arises when "[a]n existing panel decision [is]

undermined by controlling authority, subsequently announced, such

as an opinion of the Supreme Court."     United States v. Holloway,

630 F.3d 252, 258 (1st Cir. 2011)        (alterations   in original)

(quoting Igartua v. United States, 626 F.3d 592, 603 (1st Cir.

2010)).   We must also be mindful that a case's "holding . . . can

extend through its logic beyond the specific facts of its case."

Id. at 258 (alteration in original) (quoting Los Angeles County v.

Humphries, 562 U.S. 29, 38 (2010)).

            We disagree with Bowers's interpretation of Mathis to

the effect it overrules our decision in Duquette.        The Supreme

Court's decision in Mathis did not alter the definition of generic

burglary.    Because our decision in Duquette was that the Maine

burglary statute qualified as generic burglary, and the Supreme

Court's decision in Mathis involved a statute which all parties

agreed swept more broadly than that, Mathis does not affect our

holding in Duquette.

            Our conclusion is supported by United States v. Stitt,

139 S. Ct. 399 (2018).   There, the Court decided whether two state

burglary statutes fell within the ACCA's definition of generic

burglary.   Id. at 403-04.   The statutes at issue included vehicles

used for overnight accommodation as structures for the purposes of

burglary.    See id. at 404 (discussing Ark. Code. Ann. § 5-39-

                                - 7 -
101(1); Tenn. Code Ann. § 39-14-401(1)(A)-(B)).               The Court held

that the pertinent statutory language relating to such vehicles

"falls within the scope of generic burglary's definition as set

forth in Taylor."     Id. at 406.       The Court reasoned that Congress

intended the ACCA's definition of burglary to "reflect 'the generic

sense in which the term [was] used in the criminal codes of most

States' at the time the Act was passed."               Id. (alteration in

original) (quoting Taylor, 495 U.S. at 598).             At that time, "a

majority of state burglary statutes covered vehicles adapted or

customarily used for lodging."         Id.

            The Supreme Court in Stitt also addressed the argument

that "in Taylor, Mathis, and other cases, [the Court] said that

burglary    of   certain   nontypical    structures    and    vehicles   fell

outside the scope of the [ACCA's] statutory word 'burglary.'"              Id.

at 407.    Using that language, the respondents in Stitt argued that

the vehicles used for overnight accommodation at issue in their

case were "analogous to the nontypical structures and vehicles to

which the Court referred in those cases."          Id. The Court disagreed

and clarified that it "did not decide in either [Taylor or Mathis]

the question [then] before [it]."            Id.   For example, Mathis was

concerned    with   whether   Iowa's    burglary    statute    qualified   as

generic burglary under the ACCA although some means of satisfying

the structure element fall "within Taylor's generic definition and

some . . . fall outside it."      Id.

                                  - 8 -
              The reasoning in Mathis and the Supreme Court's later

explication of the same in Stitt confirms that Mathis does not

provide a basis for questioning Duquette's precedential effect.

Therefore, we affirm the district court's decision and uphold

Bowers's fifteen-year sentence.

C. Application of the Categorical Approach

              Bowers advances a second argument before this court

which is      also unpersuasive.            He posits     that the categorical

approach did not require the district court to ignore the facts of

his prior convictions, which he insists fall outside the definition

of generic burglary.           Specifically, Bowers underscores the fact

that, in two of his predicate burglary convictions, the structure

at issue was a mobile trailer.               In making this argument, Bowers

relies   on     statements     that    the     district    court     made    in   its

supplemental      order      which     he    characterizes      as    "implicitly

agree[ing]" that mobile trailers do not qualify as structures under

the ACCA's definition of generic burglary.                See United States v.

Bowers, No. 16-CR-00151, 2020 WL 4925684, at *7-8 (D. Me. Aug. 21,

2020).   Nevertheless, the district court recognized it was bound

to use the categorical approach in Bowers's case because Maine's

burglary statute did not contain divisible elements.                   Id.    Bowers

argues   that    there    is    no    consistent    reasoning      that     prevents

sentencing judges from applying the modified categorical approach




                                       - 9 -
to ACCA predicate crimes, and indeed that Mathis encourages this

result.

             Under the modified categorical approach, the sentencing

court considers "a limited class of documents . . . to determine

what crime, with what elements, a defendant was convicted of" in

order to compare that crime's elements to those of the generic

offense.     Mathis, 136 S. Ct. at 2249 (citing Shepard v. United

States, 544 U.S. 13, 26 (2005); Taylor, 495 U.S. at 602).                      This

elements-matching approach is utilized to determine whether a

conviction     is    an   ACCA    predicate      offense     when    "[a]    single

statute . . . list[s] elements in the alternative, and thereby

define[s] multiple crimes."            Id.      In contrast, the categorical

approach is applied "when a statute sets out a single . . . set of

elements to define a single crime."             Id. at 2248.        Those elements

are then compared with the elements of the generic offense to

"see[] if they match."           Id.   To apply the categorical approach,

courts "focus solely on whether the elements of the crime of

conviction sufficiently match the elements of generic burglary,

while ignoring the particular facts of the case."                   Id.

             In this case, we have a straightforward application of

the categorical approach, and thus, we decline Bowers's invitation

to   apply   the    modified     categorical      approach    to     his    case   by

considering    the    specific     facts     underlying    his   prior      burglary

convictions.       In Duquette, we utilized the categorical approach to

                                       - 10 -
analyze Maine's burglary statute and held that "[b]y its clear and

unambiguous terms, the statute contains all of the elements of

'generic burglary' that the Supreme Court set forth in Taylor."

778 F.3d at 318.        For the reasons described supra, we decline to

overturn our prior decision in Duquette and its application of the

categorical approach to the same statute at issue here.           Moreover,

the Supreme Court has instructed that both the "language" and

"legislative history" of the ACCA favor the categorical approach.

Taylor, 495 U.S. at 600-01.

III. Conclusion

          For     the     foregoing   reasons,   the   district     court's

application of the ACCA and imposition of a mandatory fifteen-year

sentence is

          AFFIRMED.




                                  - 11 -